Citation Nr: 1331110	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for herpes.

2.  Entitlement to service connection for verruca vulgaris.

3.  Entitlement to service connection for shin splints.

4.  Entitlement to service connection for tinea vesicular.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a respiratory disorder/rhinitis.

7.  Entitlement to service connection for seasonal rhinitis.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for venereal warts.

11.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with gastritis.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1993 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Jackson, Mississippi, respectively.  

The case was remanded in November 2012 and May 2013 to obtain treatment records and afford the Veteran VA examinations.  Except for the three issues being remanded, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for herpes, sinusitis and venereal warts being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has not had verruca vulgaris or disabling residuals at any time since filing his claim for compensation.

2.  The Veteran has not had shin splints or disabling residuals at any time since filing his claim for compensation; patellofemoral syndrome was not present during service and the currently diagnosed patellofemoral syndrome did not develop as a result of any incident during service.

3.  The Veteran has not had tinea vesicular or disabling residuals at any time since filing his claim for compensation.

4.  The Veteran has not had a respiratory disorder/rhinitis or disabling residuals at any time since filing his claim for compensation.

5.  The Veteran has not had seasonal rhinitis or disabling residuals at any time since filing his claim for compensation.

6.  The Veteran has not had bronchitis or disabling residuals at any time since filing his claim for compensation.

7.  Chronic headaches were not present during the Veteran's service and the currently diagnosed migraine headaches did not develop as a result of any incident during service.

8.  Prior to December 18, 2012, the Veteran's GERD with gastritis did not result in persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

9.  Since December 18, 2012, the Veteran's GERD with gastritis has resulted in persistently recurrent epigastric distress with dysphagia, vomiting, nausea, hematemesis and regurgitation, accompanied by substernal pain, productive of considerable impairment of health; it has not resulted in material weight loss, melena or moderate anemia and is not productive of severe impairment of health.  


CONCLUSIONS OF LAW

1.  Verruca vulgaris was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Shin splints were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Tinea vesicular was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  A respiratory disorder/rhinitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2013).

5.  Seasonal rhinitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  Bronchitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

7.  Headaches were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

8.  Prior to December 18, 2012, the criteria for a rating in excess 10 percent rating for GERD with gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114 Diagnostic Code (DC) 7346 (2013).

9.  From December 18, 2012, the criteria for a rating of 30 percent rating for GERD with gastritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114 Diagnostic Code (DC) 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in letters dated in April 2007 and November 2007 (service connection) and September 2008 (increased rating) regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in October 2008, August 2010 and December 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).


		1.  Verruca Vulgaris

The Veteran contends that he has verruca vulgaris that began during service and has continued since service.  See, e.g., January 2009 substantive appeal.

A review of the Veteran's STRs shows treatment for verruca vulgaris.  Specifically, the Veteran as shown to have verruca vulgaris from July 1994 through October 1994.  There is no indication that the Veteran was treated for verruca vulgaris after October 1994 or that he had any disabling residuals thereof.  The Board observes that no discharge examination is of record.  

The Veteran's post-service treatment records show no diagnosis of, or treatment for, verruca vulgaris.  There is also no indication that he was treated for, or diagnosed with, any residuals from the in-service verruca vulgaris.  The Veteran was afforded a VA examination in December 2012.  He was not diagnosed with verruca vulgaris at that examination.  The examiner remarked that verruca vulgaris referred to common warts.  The Veteran reported venereal warts.

Based on a review of the evidence, the Board concludes that service connection for verruca vulgaris is not warranted.  Although the Veteran's STRs show verruca vulgaris in 1994, there is no indication that he has had verruca vulgaris or any disabling residuals from the in-service diagnoses since he filed his claim in 2007.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of verruca vulgaris at any time during the appeal period. 

Without evidence of a current diagnosis of verruca vulgaris or of a diagnosis of disabling residuals from the in-service verruca vulgaris, service connection for verruca vulgaris is not warranted.

The Board acknowledges the Veteran's reports of having verruca vulgaris.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of verruca vulgaris falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

Without competent and credible evidence of current verruca vulgaris or disabling residuals from the in-service verruca vulgaris, service connection for verruca vulgaris is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for verruca vulgaris.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for verruca vulgaris is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  

		2.  Shin Splints

The Veteran contends that he has shin splints that began during service and have continued since service.  See, e.g., January 2009 substantive appeal.

A review of the Veteran's STRs shows leg and shin complaints.  In February 1994, he complained of left knee pain for one day.  He was diagnosed with lateral collateral ligament strain.  In April 1994, the Veteran complained of pain in his shins for two weeks.  He was diagnosed with Achilles tendonitis.  There is no indication that the Veteran was treated for shin problems after April 1994 or that he had any disabling residuals thereof.  In July 1996, he was reportedly kicked to the front of the left knee.  X-rays were within normal limits.  The Veteran was diagnosed with soft tissue injury of the left knee resolving.  The July 1996 record does not indicate that the Veteran had any shin complaints.  The Board observes that no discharge examination is of record.  

The Veteran's post-service treatment records show no diagnosis of, or treatment for, shin splints.  There is also no indication that he was treated for, or diagnosed with, any residuals from the in-service Achilles tendonitis.  The Veteran was afforded a VA examination in December 2012.  He was diagnosed with patellofemoral syndrome.  The Veteran reported being treated twice in service for shin splints, both times in 1994.  He reported pain over the anterior tibial area.  The examiner noted the July 1996 record.  The examiner indicated that the Veteran neither now had or had ever had shin splints.  The examiner indicated that the Veteran's current symptoms included recurrent pain and burning sensation on use on inclines and stairs.  A bone scan was normal and X-rays showed no acute abnormality.  The examiner's impression was patellofemoral syndrome with no evidence of shin splints or stress factors.  It was the examiner's opinion that based on the Veteran's history and follow-up of the most recent studies, it was less likely as not that that condition was part of the Veteran's time in service.  

Based on a review of the evidence, the Board concludes that service connection for shin splints is not warranted.  Although the Veteran's STRs show shin treatment in 1994, consistent with the Veteran's reports of being treated twice that year for shin splints, there is no indication that he has had shin splints or any disabling residuals from the in-service diagnoses since he filed his claim in 2007.  While the Veteran was afforded a VA examination to determine whether he had shin splints, the examiner indicated that there was no evidence of shin splints or stress fractures.  That opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran currently has shin splints.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225; McClain, 21 Vet. App. 319.  Here, there is no competent evidence reflective of shin splints at any time during the appeal period.  

Furthermore, although the Veteran was diagnosed with patellofemoral syndrome at the December 2012 VA examination, the examiner provided a negative nexus opinion.  None of the Veteran's treatment records shows a diagnosis of patellofemoral syndrome, let alone contain an opinion regarding the etiology of such disorder.  Moreover, the Veteran has not specified having a knee disability; rather, he has only asserted having shin splints.  However, to the extent that the Veteran's complaints may be associated with patellofemoral syndrome, there is no nexus evidence to support a finding of service connection.

Without evidence of a current diagnosis of shin splints or of a diagnosis of disabling residuals from the in-service shin splints, service connection for shin splints is not warranted.  

The Board acknowledges the Veteran's reports of having shin splints.  Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of shin splints falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

Without competent and credible evidence of current shin splints or disabling residuals from the in-service shin splints, service connection for shin splints is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for shin splints.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for shin splints is denied.  See 38 U.S.C.A §5107.  


		3.  Tinea Vesicular

The Veteran contends that he has tinea vesicular that began during service and has continued since service.  See, e.g., January 2009 substantive appeal.

A review of the Veteran's STRs shows tinea complaints.  Specifically, in November 1994, he was diagnosed with tinea versicolor.  There is no indication that the Veteran was treated for problems with tinea after November 1994 or that he had any disabling residuals thereof.  The Board observes that no discharge examination is of record.  

The Veteran's post-service treatment records show no diagnosis of, or treatment for, tinea vesicular or tinea versicolor.  There is also no indication that he was treated for, or diagnosed with, any residuals from the in-service tinea versicolor.  The Veteran was afforded a VA examination in December 2012.  There was no diagnosis of tinea vesicular or tinea versicolor.   

Based on a review of the evidence, the Board concludes that service connection for tinea vesicular is not warranted.  Although the Veteran's STRs show tinea versicolor treatment in 1994, there is no indication that he has had tinea vesicular or tinea versicolor or any disabling residuals from the in-service diagnosis since he filed his claim in 2007.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225; McClain, 21 Vet. App. 319.  Here, there is no competent evidence reflective of tinea vesicular at any time during the appeal period.  

Without evidence of a current diagnosis of tinea vesicular or of a diagnosis of disabling residuals from the in-service tinea versicolor, service connection for tinea vesicular is not warranted.  

The Board acknowledges the Veteran's reports of having tinea vesicular.  Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of tinea vesicular falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

Without competent and credible evidence of current tinea vesicular or disabling residuals from the in-service tinea versicolor, service connection for tinea vesicular is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinea vesicular.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinea vesicular is denied.  See 38 U.S.C.A §5107.  

		4.  Respiratory Disorder/Rhinitis

The Veteran contends that he has a respiratory disorder/rhinitis that began during service and has continued since service.  See, e.g., January 2009 substantive appeal.

A review of the Veteran's STRs shows a common cold-viral syndrome in January 1994.  Although the Veteran's STRs show sinus and bronchitis complaints, there is no indication that he had another respiratory disorder or rhinitis.  The Board observes that no discharge examination is of record.  

The Veteran's post-service treatment records show no diagnosis of, or treatment for, a respiratory disorder/rhinitis.  Chest X-rays in August 2006 showed no evidence of any active or chronic lung disease; chest X-rays in July 2009 reveal that no acute disease was suspected, although the extreme upper chest was not included on lateral image.  The Veteran was afforded VA examinations in December 2012.  There was no diagnosis of any respiratory disorder or rhinitis.  Chest X-rays again showed no active disease.  The respiratory examiner commented that the Veteran's claims file indicated treatment for chest cold and also acute viral bronchitis on one occasion but no chronic bronchitis or other respiratory condition.  The examiner reported that they did not identify any chronic respiratory problems presently based on the Veteran's history of none and review of the VA treatment records, which revealed none.  He did have sinus problems.  Otherwise, there were no findings that the Veteran had any other chronic respiratory condition related to his service period.  The sinus examiner did not diagnose the Veteran with rhinitis.   

Based on a review of the evidence, the Board concludes that service connection for a respiratory disorder/rhinitis is not warranted.  Although the Veteran's STRs show respiratory complaints, there is no indication that he has had a respiratory disorder/rhinitis or any disabling residuals from the in-service respiratory complaints since he filed his claim in 2007.  Throughout this appeal, chest X-rays have repeatedly showed no evidence of active disease.  The December 2012 VA respiratory examiner opined that they did not identify any chronic respiratory problems.  The VA examiner for the Veteran's sinuses in December 2012 did not diagnosis rhinitis.  In this case, the evidence fails to show that the Veteran currently has a respiratory disorder/rhinitis or any disabling residuals from the in-service respiratory complaints.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225; McClain, 21 Vet. App. 319.  Here, there is no competent evidence reflective of a respiratory disorder/rhinitis at any time during the appeal period.  

Without evidence of a current diagnosis of a respiratory disorder/rhinitis or of a diagnosis of disabling residuals from the in-service respiratory complaints, service connection for a respiratory disorder/rhinitis is not warranted.  

The Board acknowledges the Veteran's reports of having a respiratory disorder/rhinitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a respiratory disorder/rhinitis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.
Without competent and credible evidence of current a respiratory disorder/rhinitis or disabling residuals from the in-service respiratory complaints, service connection for a respiratory disorder/rhinitis is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder/rhinitis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a respiratory disorder/rhinitis is denied.  See 38 U.S.C.A §5107.  

		5.  Seasonal Rhinitis

The Veteran contends that he has seasonal rhinitis that began during service and has continued since service.  See, e.g., January 2009 substantive appeal.

A review of the Veteran's STRs shows a common cold-viral syndrome in January 1994.  Although the Veteran's STRs show sinus and bronchitis complaints, there is no indication that he had seasonal rhinitis.  The Board observes that no discharge examination is of record.  

The Veteran's post-service treatment records show seasonal allergies in June 2001 and August 2003.  However, since the Veteran's claim was filed in 2007, there has been no diagnosis of seasonal rhinitis.  The Veteran was afforded a VA examination in December 2012.  While he was diagnosed with chronic sinusitis, there was no diagnosis of any kind of rhinitis, to include seasonal.  Examination for rhinitis showed that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides; complete obstruction on one side; permanent hypertrophy of the nasal turbinates; nasal polyps; or any granulomatous conditions.  

Based on a review of the evidence, the Board concludes that service connection for seasonal rhinitis is not warranted.  Although the Veteran's STRs show respiratory complaints, there is no indication that he has had seasonal rhinitis or any disabling residuals from the in-service respiratory complaints since he filed his claim in 2007.  While he had seasonal allergies in 2001 and 2003, the pertinent medical evidence during this appeal has not shown seasonal rhinitis.  In this case, the evidence fails to show that the Veteran currently has a seasonal rhinitis or any disabling residuals from the in-service respiratory complaints.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225; McClain, 21 Vet. App. 319.  Here, there is no competent evidence reflective of seasonal rhinitis at any time during the appeal period.  

Without evidence of a current diagnosis of a seasonal rhinitis or of a diagnosis of disabling residuals from the in-service respiratory complaints, service connection for seasonal rhinitis is not warranted.  

The Board acknowledges the Veteran's reports of having seasonal rhinitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a seasonal rhinitis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

Without competent and credible evidence of current a seasonal rhinitis or disabling residuals from the in-service respiratory complaints, service connection for a seasonal rhinitis is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for seasonal rhinitis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for seasonal rhinitis is denied.  See 38 U.S.C.A §5107.  

		6.  Bronchitis

The Veteran contends that he has bronchitis that began during service and has continued since service.  See, e.g., January 2009 substantive appeal.

A review of the Veteran's STRs shows a diagnosis of bronchitis in May 1994.  There is no indication that the Veteran was treated for problems with bronchitis after May 1994 or that he had any disabling residuals thereof.  The Board observes that no discharge examination is of record.  

The Veteran's post-service treatment records show no diagnosis of, or treatment for, bronchitis.  Chest X-rays in August 2006 showed no evidence of any active or chronic lung disease; chest X-rays in July 2009 reveal that no acute disease was suspected, although the extreme upper chest was not included on lateral image.  There is also no indication that he was treated for, or diagnosed with, any residuals from the in-service bronchitis.  The Veteran was afforded a VA examination in December 2012.  There was no diagnosis of any respiratory disorder, to include chronic bronchitis.  Chest X-rays again showed no active disease.  The examiner commented that the Veteran's claims file indicated treatment for chest cold and also acute viral bronchitis on one occasion but no chronic bronchitis or other respiratory condition.  The examiner reported that they did not identify any chronic respiratory problems presently based on his history of none and review of the VA treatment records, which revealed none.  He did have sinus problems.  Otherwise, there were no findings that the Veteran had any other chronic respiratory condition related to his service period.  

Based on a review of the evidence, the Board concludes that service connection for bronchitis is not warranted.  Although the Veteran's STRs show bronchitis in 1994, there is no indication that he has had bronchitis or any disabling residuals from the in-service diagnosis since he filed his claim in 2007.  Throughout this appeal, chest X-rays have repeatedly showed no evidence of active disease.  The December 2012 VA examiner opined that they did not identify any chronic respiratory problems.  In this case, the evidence fails to show that the Veteran currently has bronchitis or any disabling residuals from the in-service bronchitis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225; McClain, 21 Vet. App. 319.  Here, there is no competent evidence reflective of bronchitis at any time during the appeal period.  

Without evidence of a current diagnosis of bronchitis or of a diagnosis of disabling residuals from the in-service bronchitis, service connection for bronchitis is not warranted.  

The Board acknowledges the Veteran's reports of having bronchitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of bronchitis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

Without competent and credible evidence of current bronchitis or disabling residuals from the in-service bronchitis, service connection for bronchitis is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bronchitis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bronchitis is denied.  See 38 U.S.C.A §5107.  

		7.  Headaches

The Veteran contends that he has headaches that began during service and have continued since service.  See, e.g., January 2009 substantive appeal.

A review of the Veteran's STRs shows that he complained of headaches in January 1994.  He was diagnosed with a common cold-viral syndrome at that time.  A record in April 1994 shows that the Veteran reported having headaches and sometimes wearing glasses.  There is no indication that the Veteran had migraines in service or that he had a chronic headache disorder in service.  There is also no indication that he had disabling residuals from the headaches in January 1994 and April 1994.  His discharge examination is not of record.

According to post-service medical records, the Veteran reported headaches in a July 2000 medical history.  He had pain behind his left ear, worse with loud noise in January 2007.  An ophthalmology follow-up in January 2007 shows that he was diagnosed as having possible acephalgic migraine.  No opinion regarding the etiology was provided.  The Veteran did not report having headaches since service.  The Veteran was afforded a VA examination in December 2012.  He was diagnosed with migraines.  The Veteran reported being initially treated for headaches between 1993 and 1994.  There was no known head trauma.  He denied having headaches prior to service.  The examiner noted that the Veteran's STRs revealed no actual diagnosis and treatment of headaches in service.  However, in a treatment record dated in April 1994, medical records stated that he had headaches and wore glasses.  Headaches were also mentioned in conjunction with a viral syndrome.  Otherwise, no mention of headaches or treatment for headaches in VA electronic records.  The examiner opined that the Veteran did have clinical symptomatology consistent with migraine headaches.  STRs, however, did not reveal diagnosis or treatment for headaches while in service.  In addition, the Veteran's treatment record at the VA did not reveal complaints, diagnosis or treatment for headaches.  Therefore, the Veteran's headache disorder was less likely as not caused by or related to service.

Based on a review of the evidence, the Board concludes that service connection for headaches is not warranted.  Although the Veteran's STRs reveal two instances of headache complaints and he has a current diagnosis of migraine headaches, the evidence fails to show a nexus between his current diagnosis and his military service.  

Initially, the evidence fails to show that the Veteran incurred an event, injury or disease to his head.  The December 2012 examination report specifically shows that there was no known head trauma.  The Veteran has not reported injuring his head in service.  As such, the Board finds that the Veteran did not incur an event, injury or disease to his head in service.  Therefore, the evidence does not support a finding that the Veteran's current headaches are related to any specific in-service head event, injury or disease.

The evidence also fails to show that the onset of a current headache disorder began during the Veteran's military service.  No medical professional has provided any opinion indicating that the Veteran's currently diagnosed migraines had their onset in service.  In this case, the only nexus evidence of record is the opinion of the December 2012 examiner.  The examiner noted that the Veteran had headaches in service, but concluded that the Veteran did not have clinical symptomatology consistent with migraine headaches, his currently diagnosed headache disorder.  That opinion is uncontradicted.  The evidence fails to show that the headaches noted in service were the onset of a current chronic headache disorder.  

The Board acknowledges the Veteran's reports of having headaches since service.  However, the Board is cognizant of the United States Court of Appeals for the Federal Circuit (Federal Circuit) recent holding in Walker v. Shinseki, 708 F.3d 1331 (2013).  In that decision, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Headaches are not a chronic condition as per 38 C.F.R. § 3.309(a).  Therefore, the Veteran's contentions regarding a continuity of symptomatology cannot support a finding of a nexus.  

Furthermore, the claims folder contains no competent evidence of headaches being related to the Veteran's military service.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate that any diagnosed headaches are related to his military service.  Without competent evidence of an association between current headaches and his active duty, service connection for headaches is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of headaches falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without evidence of the onset of a chronic headache disorder in service, or competent evidence of an association between currently diagnosed headaches and the Veteran's active duty, service connection for headaches is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for headaches.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for headaches is denied.  See 38 U.S.C.A §5107.

	B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

In this case, the Veteran has been diagnosed with GERD with gastritis.  This service-connected disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.114, DC 7346, which evaluates impairment from a hiatal hernia.  

Pursuant to DC 7346, a 10 percent rating is warranted for two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346 (2013).

A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  

A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

The Veteran was afforded a VA examination in October 2008.  He reported taking medication daily.  The Veteran reported having problems during the middle of the night, usually between 2:00 and 3:00.  He described those episodes as burning in his throat.  He had had a couple of episodes of chest pain; the pain was usually in the central area of his chest.  He reported having bilateral shoulder pain, left worse than the right; that was not specifically related to the reflux.  His appetite was good.  The Veteran reported that his weight had been stable in the past year.  He reported that he noted no blood or dark stools.  

At a VA examination in August 2010, the Veteran reported currently taking medication daily.  He stated that while taking his medications and avoiding certain foods, he still had problems with reflux.  The Veteran described that as burning epigastric pain and substernal pain to the throat.  He had some nausea, but no vomiting.  The Veteran reported that dairy products caused diarrhea.  He reported that he had lost weight in the past year that he related to three different surgeries.  He reported some difficulty swallowing for the past year and a half.  He stated the difficulty swallowing was not every time he ate, but it was occasional and could be to solids and liquids.  He reported that that occurred a couple of times a month.  He reported epigastric and substernal burning to the back of his throat.  The Veteran was independent in his activities of daily living.  The examiner opined that the Veteran's GERD/mild gastritis caused no functional impairment in his employability.  

Treatment records prior to a December 2012 VA examination did not show persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

The Veteran was afforded a VA examination in December 2012.  His reported signs and symptoms included persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance four or more times per year lasting for 10 days or more, transient nausea four or more times per year lasting for 10 days or more, periodic vomiting four or more times per year and hematemesis.  The examiner opined that the Veteran's condition impacted his ability to work.  The Veteran stated that he had to speak a lot at his work and that the reflux sometimes makes him hoarse.

VA treatment records dated since December 2012 do not show symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Based on a review of the evidence, the Board concludes that a rating of 30 percent, but no higher, is warranted effective December 18, 2012, the date of the most recent VA examination.  Prior to that examination, the Veteran's treatment records and VA examinations did not show persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran's reported symptoms at the 2008 and 2010 examinations did not include pyrosis.  Although he reported having bilateral shoulder pain in 2008, it was not specifically related to the reflux.  Additionally, chest pain at that time reportedly occurred only a couple of times.  His dysphagia was reported to be occasional, occurring only a couple of times a month as opposed to being persistently recurrent in 2010.  As the August 2010 examiner opined that the Veteran's disability caused no functional impairment in his employability, the Board is unable to conclude that his symptoms were productive of considerable impairment of health.  There is no indication that he had any hospitalizations or other health problems resulting from his GERD with gastritis to suggest that his symptoms were productive of considerable impairment of health.  Therefore, the Board concludes that a rating in excess of 10 percent is not warranted prior to December 18, 2012.

From December 18, 2012, the Veteran's reported symptoms as noted above indicate that the next higher rating of 30 percent is more appropriate.  As that examination indicated that the Veteran's symptoms were persistently recurrent, the Board concludes that a 30 percent rating is warranted.  However, the next higher rating of 60 percent is not warranted.

A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  In this case, while the Veteran was shown to have pain, vomiting and hematemesis in December 2012, he was not shown to have material weight loss, melena or moderate anemia.  The evidence also does not show that the Veteran's symptoms are productive of severe impairment of health.  VA treatment records dated since that examination fail to show hospitalization for this disability or other health problems associated with this service-connected disability.  No medical professional has provided any opinion indicating that the Veteran's GERD with gastritis symptoms are productive of severe impairment of health.  

For these reasons, the Board finds that the criteria for a rating of 30 percent, but no higher, effective from December 18, 2012, for GERD with gastritis have been met.  Prior to December 18, 2012, the criteria for a rating in excess of 10 percent have not been met.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's GERD with gastritis symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's GERD with gastritis has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for verruca vulgaris is denied.

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for tinea vesicular is denied.

Entitlement to service connection for a respiratory disorder/rhinitis is denied.

Entitlement to service connection for seasonal rhinitis is denied.

Entitlement to service connection for bronchitis is denied.
Entitlement to service connection for headaches is denied.

Prior to December 18, 2012, a rating in excess of 10 percent for GERD with gastritis is denied.

Since December 18, 2012, a 30 percent rating for GERD with gastritis, but no higher, is granted.


REMAND

Regrettably, a remand is necessary for the issues of service connection for herpes, sinusitis and venereal warts.  Pursuant to a previous Board remand, the Veteran was afforded VA examinations for all three issues in December 2012.  With regards to the issue of service connection for herpes, the Veteran was diagnosed with such at the examination; however, no medical opinion as requested by the Board was contained in the examination report.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall, 11 Vet. App. 268 (1998).  Accordingly, another remand of this issue is necessary.

As for the Veteran's claimed sinusitis, the examiner diagnosed him with chronic sinusitis with a date of diagnosis in the 1990s.  However, the examiner specifically noted that they found no clinical or radiologic evidence of acute or chronic sinus disease on that examination.  As such, no medical opinion was provided.  Similarly, there was no diagnosis of venereal warts on examination; therefore, an opinion as to that issue was not provided.  However, during the course of this appeal, the Veteran has shown to have both sinusitis and venereal warts.  See, e.g., September 2009 and September 2012 VA treatment records.  As noted above, under McClain, 21 Vet. App. 319, service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  In this case, while the Veteran did not have sinusitis or venereal warts on examination in March 2012, considering that the evidence during this appeal reflects such disorders, the Board concludes that medical opinions are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain addendum medical opinions from the December 2012 VA examiners (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiners should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that herpes, sinusitis and venereal warts all diagnosed during the appeal period are related to the Veteran's military service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the addendum reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issues of service connection for herpes, sinusitis and venereal warts remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


